                   IN THE UNITED STATES DISTRICT COURT FOR THE


                              EASTERN DISTRICT OF VIRGINIA


                                        Richmond Division


UNITED STATES OF AMERICA
                                                 )
                                                      CRIMINAL NO.3:20CR120-DJN
                                                 )
AMANDA ROBINSON,

               Defendant.


                                     PLEA AGREEMENT


       G.Zachary Terwilliger, United States Attorney for the Eastern District of Virginia,

Erik S. Siebert, Assistant United States Attorney, the defendant, Amanda Robinson, and the

defendant's counsel, Jeffrey Everhart, have entered into an agreement pursuant to Rule 11 ofthe

Federal Rules of Criminal Procedure. The terms ofthe agreement are as follows:

       1.      Offense and Maximum Penalties

       The defendant agrees to waive indictment and plead guilty to a single count criminal

information charging the defendant with Aiming a Laser Pointer at an Aircraft, in violation of

Title 18, United States Code, Section 39A. The penalty for this offense is a maximum term of

five years' imprisonment, a fine of$250,000, a special assessment, and 3 years ofsupervised

release.


       The defendant understands that this supervised release term is in addition to any prison

term the defendant may receive, and that a violation of a term of supervised release could result

in the defendant being returned to prison for the full term of supervised release.
       2.      Factual Basis for the Plea


       The defendant will plead guilty because the defendant is in fact guilty ofthe charged

offense. The defendant admits the facts set forth in the statement offacts filed with this plea

agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable

doubt. The statement offacts, which is hereby incorporated into this plea agreement,

constitutes a stipulation offacts for purposes of Section IBl.2(a) ofthe Sentencing Guidelines.

       3.      Assistance and Advice of Counsel


       The defendant is satisfied that the defendant's attorney has rendered effective assistance.

The defendant understands that by entering into this agreement, defendant surrenders certain

rights as provided in this agreement. The defendant understands that the rights ofcriminal

defendants include the following:

               a.     the right to plead not guilty and to persist in that plea;

               b.     the right to ajury trial;

               c.     the right to be represented by counsel - and if necessary have the court

                      appoint counsel - at trial and at every other stage ofthe proceedings; and

               d.     the right at trial to confront and cross-examine adverse witnesses, to be

                      protected from compelled self-incrimination, to testify and present

                      evidence, and to compel the attendance of witnesses.

       4.      Role of the Court and the Probation Office


       The defendant understands that the Court has jurisdiction and authority to impose any

sentence within the statutory maximum described above but that the Court will determine the

defendant's actual sentence in accordance with Title 18, United States Code, Section 3553(a).

The defendant understands that the Court has not yet determined a sentence and that any estimate
ofthe advisory sentencing range under the U.S. Sentencing Commission's Sentencing Guidelines

Manual the defendant may have received from the defendant's counsel, the United States, or the

Probation Office, is a prediction, not a promise, and is not binding on the United States, the

Probation Office, or the Court. Additionally, pursuant to the Supreme Court's decision in

United States v. Booker, 543 U.S. 220,125 S. Ct. 738(2005),the Court, after considering the

factors set forth in Title 18, United States Code, Section 3553(a), may impose a sentence above

or below the advisory sentencing range, subject only to review by higher courts for

reasonableness. The United States makes no promise or representation concerning what

sentence the defendant will receive, and the defendant cannot withdraw a guilty plea based upon

the actual sentence.


         The United States and the defendant agree that the defendant has assisted the government

in the investigation and prosecution ofthe defendant's own misconduct by timely notifying

authorities ofthe defendant's intention to enter a plea of guilty, thereby permitting the

government to avoid preparing for trial and permitting the government and the Court to allocate

their resources efficiently. Ifthe defendant qualifies for a two-level decrease in offense level

pursuant to U.S.S.G. § 3El.l(a) and the offense level prior to the operation of that section is a

level 16 or greater, the government agrees to file, pursuant to U.S.S.G. § 3El.l(b), a motion prior

to, or at the time of, sentencing for an additional one-level decrease in the defendant's offense

level.


         Further, in accordance with Federal Rule of Criminal Procedure 11(c)(1)(B), the United

States and the defendant will recommend to the Court that the defendant be sentenced to a term

of probation.     This joint recommendation considers the factors set forth in 18 U.S.C.§

3553(a),including the need for the sentence: to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; to afford

adequate deterrence to criminal conduct; to protect the public from further crimes of the

defendant; to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment,in the most effective manner; and to not

result in an unwarranted sentence disparity among defendants with similar records found

guilty of similar conduct.

       5.      Waiver of Appeal,FOIA and Privacy Act Rights

       The defendant also understands that Title 18, United States Code, Section 3742 affords a

defendant the right to appeal the sentence imposed. Nonetheless, the defendant knowingly

waives the right to appeal the conviction and any sentence within the statutory maximum

described above(or the manner in which that sentence was determined) on the grounds set forth

in Title 18, United States Code, Section 3742 or on any ground whatsoever, in exchange for the

concessions made by the United States in this plea agreement. This agreement does not affect

the rights or obligations ofthe United States as set forth in Title 18, United States Code, Section

3742(b). The defendant also hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency ofthe United States any

records pertaining to the investigation or prosecution of this case, including without limitation

any records that may be sought under the Freedom ofInformation Act, Title 5, United States

Code, Section 552, or the Privacy Act, Title 5, United States Code, Section 552a.

       6.      Special Assessment

       Before sentencing in this case, the defendant agrees to pay a mandatory special

assessment of one hundred dollars($100.00) per count of conviction.

       7.      Payment of Monetary Penalties
       The defendant understands and agrees that, pursuant to Title 18, United States Code,

Section 3613, whatever monetary penalties are imposed by the Court will be due immediately

and subject to immediate enforcement by the United States as provided for in Section 3613.

Furthermore, within 14 days ofa request, the defendant agrees to provide all of his financial

information to the United States and the Probation Office and, if requested, to participate in a

pre-sentencing debtor's examination and/or complete a financial statement under penalty of

peijury. Ifthe Court imposes a schedule of payments, the defendant understands that the

schedule of payments is merely a minimum schedule of payments and not the only method, nor a

limitation on the methods, available to the United States to enforce the judgment. Ifthe

defendant is incarcerated, the defendant agrees to voluntarily participate in the Bureau ofPrisons'

Inmate Financial Responsibility Program, regardless of whether the Court specifically directs

participation or imposes a schedule of payments.

       8.      Immunity from Further Prosecution in this District

       The United States will not further criminally prosecute the defendant in the Eastern

District of Virginia for the specific conduct described in the Criminal Information or Statement

ofFacts, except that the United States may prosecute the defendant for any crime of violence or

conspiracy to commit, or aiding and abetting, a crime of violence not charged in the Criminal

Information as an offense. In such a prosecution the United States may allege and prove

conduct described in the Criminal Information or statement offacts. "Crime of violence" has

the meaning set forth in 18 U.S.C. § 16.
       9.      Breach of the Plea Agreement and Remedies

       This agreement is effective when signed by the defendant, the defendant's attorney, and

an attorney for the United States, The defendant agrees to entry ofthis plea agreement at the

date and time scheduled with the Court by the United States(in consultation with the defendant's

attorney). If the defendant withdraws from this agreement, or commits or attempts to commit

any additional federal, state or local crimes, or intentionally gives materially false, incomplete, or

misleading testimony or information, or otherwise violates any provision ofthis agreement, then:

               a.      The United States will be released from its obligations under this

                       agreement, including any joint recommendation of the parties regarding

                       sentencing. The defendant, however, may not withdraw the guilty plea

                       entered pursuant to this agreement;

               b.      The defendant will be subject to prosecution for any federal criminal

                       violation, including, but not limited to, peijury and obstruction ofjustice,

                       that is not time-barred by the applicable statute of limitations on the date

                       this agreement is signed. Notwithstanding the subsequent expiration of

                       the statute of limitations, in any such prosecution, the defendant agrees to

                       waive any statute-of-limitations defense; and

               c.      Any prosecution, including the prosecution that is the subject ofthis

                       agreement, may be premised upon any information provided, or

                       statements made, by the defendant, and all such information, statements,

                       and leads derived therefrom may be used against the defendant. The

                       defendant waives any right to claim that statements made before or after

                       the date ofthis agreement, including the statement offacts accompanying
                      this agreement or adopted by the defendant and any other statements made

                      pursuant to this or any other agreement with the United States, should be

                      excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f),

                      the Sentencing Guidelines or any other provision ofthe Constitution or

                      federal law.


       Any alleged breach ofthis agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

be admissible and at which the moving party shall be required to establish a breach ofthe plea

agreement by a preponderance ofthe evidence.

       10.     Nature of the Agreement and Modifications

       This written agreement constitutes the complete plea agreement between the United

States, the defendant, and the defendant's counsel. The defendant and his attorney acknowledge

that no threats, promises, or representations have been made, nor agreements reached, other than

those set forth in writing in this plea agreement, to cause the defendant to plead guilty. Any

modification of this plea agreement shall be valid only as set forth in writing in a supplemental

or revised plea agreement signed by all parties:



                                                     0.ZACHARY TERWILLIGBR
                                                     United States Attorney

                                            By:
                                                     Erik S. Siebert
                                                     Assistant United States Attorney
        Defendant's Signature: I hereby agree that I have consulted with my attorney and fully

understand all rights with respect to the pending Criminal Information. Further, I fully

understand all rights with respect to Title 18, United States Code, Section 3553 and the

provisions ofthe Sentencing Guidelines Manual that may apply in my case. I have read this

plea agreement and carefully reviewed every part ofit with my attorney. I understand this

agreement and volimtarily agree to it.



Date:   njul                               landa Robin/on
                                     Defendant



        Defense Counsel Signature: I am counsel for the defendant in this case. I have fully

explained to the defendant his rights with respect to the pending criminal information. Further,

I have reviewed Title 18, United States Code, Section 3553 and the Sentencing Guidelines

Manual, and I have fully explained to the defendant the provisions that may apply in this case.

I have carefully reviewed every part ofthis plea agreement with the defendant. To my

knowledge,the defendant's decision to enter into this agreement is an informed and voluntary

one.




Date:     Uj        lOgg
                                     Jeffrey Evwhm
                                         Counsel for the Defendant
                                U.S. DEPARTMENT OF JUSTICE
                             Statement of Special Assessment Account

  This statement reflects your special assessment only. There may be other penalties imposed at
  sentencing.


 ACCOUNT INFORMATION


CRIM. ACTION NO.:                 3:20CR120-DJN

DEFENDANT'S NAME:                  Amanda Robinson

PAY THIS AMOUNT:                  $100


  INSTRUCTIONS:
         1.     MAKE CHECK OR MONEY ORDER PAYABLE TO;
                CLERK, U.S. DISTRICT COURT

         2.     PAYMENT MUST REACH THE CLERK'S OFFICE BEFORE YOUR
                SENTENCING DATE
         3.     PAYMENT SHOULD BE SENT TO:


                                   In person(9 AM to 4 PM)         By mail:
   Alexandria cases:                                Clerk, U.S. District Court
                                                     401 Courthouse Square
                                                      Alexandria, VA 22314

   Richmond cases:                                  Clerk, U.S. District Court
                                                701 East Broad Street, Suite 3000
                                                      Richmond, VA 23219

   Newport News cases:                              Clerk, U.S. District Court
                                                     2400 West Ave, Ste 100
                                                    Newport News, VA 23607

   Norfolk cases:                                   Clerk, U.S. District Court
                                                       600 Granhy Street
                                                       Norfolk, VA 23510

         4.     INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER

         5.     ENCLOSE THIS COUPON TO INSURE PROPER and PROMPT
                APPLICATION OF PAYMENT
